Citation Nr: 1714460	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11 - 06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for generalized anxiety disorder with obsessive compulsive disorder (OCD) and depressive disorder for the period prior to November 23, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to an initial compensable disability evaluation prior to May 15, 2015, and in excess of 30 percent thereafter for anal fissure status post right lateral internal sphincterotomy.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar degenerative disc disease.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for ulnar neuropathy of the left upper extremity.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral plantar fasciitis.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative arthritis of the right ankle.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative arthritis of the left ankle.   

8.  Entitlement to an initial disability evaluation in excess of 30 percent prior to February 22, 2016 and 60 percent thereafter for esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication with diverticulosis.


REPRESENTATION

Veteran represented by:	Christopher R. Allen, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to April 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for generalized anxiety disorder with OCD and depressive disorder and assigned a 30 percent evaluation, effective May 1, 2009; ulnar neuropathy of the left upper extremity and assigned a 30 percent evaluation, effective May 1, 2009; bilateral ankle degenerative joint disease and assigned a 10 percent evaluation, effective May 1, 2009; lumbar degenerative disc disease and assigned a 10 percent evaluation, effective May 1, 2009; bilateral plantar fasciitis and assigned a noncompensable evaluation, effective May 1, 2009; anal fissure and assigned a noncompensable evaluation, effective May 1, 2009; and esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication and assigned a noncompensable evaluation, effective May 1, 2009.

In a May 2016 decision, the RO increased the evaluation for generalized anxiety disorder with OCD and depressive disorder from 30 percent to 70 percent disabling, effective November 23, 2011.  The RO increased the evaluation for anal fissure, status post right lateral internal sphincterotomy from noncompensable to 30 percent disabling, effective May 15, 2015.  The RO increased the evaluation for bilateral plantar fasciitis from noncompensable to 10 percent disabling, effective May 1, 2009.  The RO assigned separate 10 percent evaluations for the right ankle degenerative joint disease, as well as the left ankle degenerative joint disease, effective  May 1, 2009.  The RO increased the evaluation for esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication with diverticulosis from noncompensable to 30 percent disabling, effective May 1, 2009, and assigned a 60 percent evaluation form February 22, 2016.  The RO also assigned a separate 10 percent evaluation for radiculopathy with sciatic nerve involvement of the left lower extremity associated with the service-connected lumbar degenerative disc disease disability, effective February 22, 2016.  

As the ratings for the Veteran's generalized anxiety disorder with OCD and depressive disorder, anal fissure status post right lateral internal sphincterotomy, bilateral plantar fasciitis, and esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication with diverticulosis disabilities are less than the maximum available rating during portions of the period of the claim, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to an initial disability evaluation in excess of 10 percent for bilateral plantar fasciitis, an initial disability evaluation in excess of 10 percent for degenerative arthritis of the right ankle, an initial disability evaluation in excess of 10 percent for degenerative arthritis of the left ankle, and an initial disability evaluation in excess of 30 percent prior to February 22, 2016, and 60 percent thereafter for esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to November 23, 2011, the social and occupational impairment from the Veteran's generalized anxiety disorder with OCD and depressive disorder more nearly approximates reduced reliability and productivity than deficiencies in most areas.

2.  Since November 23, 2011, the social and occupational impairment from the Veteran's generalized anxiety disorder with OCD and depressive disorder more nearly approximates deficiencies in most areas than total.

3.  Prior to November 9, 2009, the manifestations of the Veteran's anal fissure status post right lateral internal sphincterotomy include itching without any leakage.  

4.  Since November 9, 2009, the manifestations of the Veteran's anal fissure status post right lateral internal sphincterotomy include occasional involuntary bowel movements that necessitate wearing of a pad and constant slight leakage; there is no evidence of extensive leakage and fairly frequent involuntary bowel movements.  

5.  Lumbar degenerative disc disease is manifested by pain, limitation of forward flexion to 70 degrees at the most, combined range of motion of the thoracolumbar spine to no less than 160 degrees, and guarding that does not result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes were not shown.  

6.  The Veteran's neurological impairment of the left upper non-dominant extremity is manifested by no more than severe incomplete paralysis of the ulnar nerve.
CONCLUSIONS OF LAW

1.  For the period prior to November 23, 2011, the criteria for an initial evaluation of 50 percent, but no higher, for generalized anxiety disorder with OCD and depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  For the period since November 23, 2011, the criteria for an evaluation in excess of 70 percent for generalized anxiety disorder with OCD and depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2016).

3.  For the period prior to November 9, 2009, the criteria for an initial compensable evaluation for anal fissure status post right lateral internal sphincterotomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332 (2016). 

4.  For the period since November 9, 2009, the criteria for a 30 percent evaluation, but no higher, for anal fissure status post right lateral internal sphincterotomy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332 (2016).

5.  The criteria for an initial evaluation in excess of 10 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

6.  The criteria for an initial evaluation in excess of 30 percent for ulnar neuropathy of the left upper extremity have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
III.  Factual Background and Analysis

A.  Generalized Anxiety Disorder with OCD and Depressive Disorder

The Veteran's generalized anxiety disorder with OCD and depressive disorder is rated as 30 percent disabling prior to November 23, 2011, and 70 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under the General Rating Formula for Mental Disorders, a 30 percent disability evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 50 percent disability evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent disability evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.    

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was pending before the Board before that time, the DSM-IV version applies in this case.    

In March 2009, the Veteran underwent a VA examination, during which the psychologist documented the Veteran's report that he continued to live with his wife of 24 years.  The Veteran indicated that he had a "good " relationship with his wife, but described himself as "withdrawn," and noted that he didn't "talk with her much now."  He stated that they had six surviving children.  Socially, the Veteran described himself as a "loner."  The Veteran reported that he completed his undergraduate degree in Criminology.  He also stated that he took medication since 2008, namely, Wellbutrin and Seroquel.     

On examination, the examiner noted that the Veteran appeared "markedly anxious," and exhibited a depressed mood.  The examiner also noted symptoms of anxiety and obsessive compulsiveness; an affect reflective of significant tension; poor insight into his emotional distress; and moderate psychomotor agitation.  In terms of obsessive compulsive behavior, the Veteran reported that he must turn on the lights three times and/or touch various other things three times before he could move on or he became very anxious.  The examiner noted that the Veteran was alert, attentive, and oriented to time, person, and place.  His speech was clear, goal-directed, spontaneous and of normal pace and volume.  His thought content was rational.  There was no evidence of hallucinations, delusions, or suicidal ideation.  The examiner noted that the Veteran slept poorly, even with Ambien, and that he had a weak appetite and had been losing weight.  The psychologist diagnosed generalized anxiety disorder, OCD, and depressive disorder not otherwise specified, and the assigned GAF score was 55.  The psychologist noted that the Veteran's anxiety level was high and constant, with a range of depressive symptoms that appeared closely intertwined with his anxiety symptoms.  The examiner stated that the Veteran was capable of managing the demands of full-time employment, but noted that his high anxiety level made his interactions much more problematic.  The examiner further noted that the Veteran was socially withdrawn.  

In November 2011, the Veteran underwent a VA examination, during which the psychologist documented the Veteran's report that he was in the midst of a divorce with his wife, as his wife was unable to "deal with" his psychiatric symptoms.  The Veteran also reported that he experienced increased isolation from others.  He stated that he was currently employed as a government contractor and worked from home; however, he indicated that he feared he would get fired because he had performed poorly.  The Veteran further reported that he currently took several medications to treat his psychiatric symptoms.  

On examination, the examiner noted that the Veteran exhibited a depressed mood; symptoms of anxiety; experienced panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; obsessive rituals that interfered with routine activities; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied suicidal and homicidal ideation.  The examiner diagnosed generalized anxiety disorder, OCD, and major depressive disorder, and the assigned GAF score was 50.  The examiner noted that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The examiner found occupational and social impairment with reduced reliability and productivity, and noted that the Veteran's diagnoses had a crippling effect on his life and overall functioning.  The Veteran was noted to be extremely anxious throughout the examination.  The Veteran's OCD symptoms interfered with his daily functioning; specifically, the examiner noted the Veteran's report that if he mistyped a sentence, he had to erase his work and start over again.  The examiner also noted that the Veteran performed tasks in groups of three, engaged in compulsive hand washing, had to turn off light switches in a certain manor, and constantly checked his children throughout the night.  The examiner concluded that the Veteran's depression rendered him anhedonic and unhappy.  

In March 2016, the Veteran underwent a VA examination, during which the psychologist documented the Veteran's report that he was still married to his wife, as they went to couples counseling.  He stated that he took several medications, to include Concerta and Xanex.  The Veteran stated that he continued to work for a contractor from home as a sales representative, but received a "scathing" performance review in January 2016, due to poor communication with superiors, not generating enough business, and not being proactive in managing his accounts.  He also reported that he began working a second job selling ammunition on-line or at gun shows, which involved travel.

On examination, the examiner noted that the Veteran exhibited anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; worrisome affect; and obsessive rituals which interfere with routine activities.  The Veteran was well-groomed, made good eye contact, and was well-oriented in all spheres with logical, coherent, and spontaneous thought.  There was no evidence of psychotic ideation, paranoia, suicidal or homicidal ideation, impaired cognitive functioning, or judgment.  The examiner diagnosed generalized anxiety disorder and OCD.  The examiner found occupational and social impairment with reduced reliability and productivity, noting that levels in all areas of the Veteran's life were worse than seen during his evaluation in 2011.  The examiner noted that the Veteran exhibited some symptoms of major depression; however, he explained that the Veteran no longer met the criteria for such diagnosis as he didn't experience depressed mood with sadness and hopelessness. 

For the rating period prior to November 23, 2011, the Board finds that the Veteran's symptoms have been consistent, and a 50 percent evaluation for generalized anxiety disorder with OCD and depression is warranted.  In this regard, the Veteran has consistently exhibited occupational and social impairment with reduced reliability and productivity due to symptoms such as significant anxiety, obsessive compulsive behaviors of moderate intensity, poor sleep, weight loss, psychomotor agitation of moderate intensity, and mood, as well as difficulty in establishing effective relationships.  Further, the Veteran has demonstrated a GAF score of 55 prior to November 23, 2011, and as indicated above, a score of 51 to 60 is defined as indicating moderate symptoms, which the aforementioned evidence clearly shows.  

The evidence, however, does not show findings that more closely approximate the criteria required for a 70 percent evaluation under the rating schedule prior to November 23, 2011.  The evidence demonstrates that the Veteran worked productively throughout his career in the military in positions such as aviation command and air traffic control.  Further, the evidence demonstrates that the Veteran secured employment for his civilian life as a consultant for a defense contractor, upon separation from service.  The evidence also shows that the Veteran earned an undergraduate four year college degree.  In addition, the evidence shows that the Veteran remained married to his wife for several years.    

For the rating period since November 23, 2011, the Board finds that the Veteran's symptoms do not warrant an initial evaluation in excess of the current 70 percent rating.  The evidence demonstrates that during the November 2011 VA examination, the Veteran reported that he engaged in poor communication with superiors and feared he would be fired.  In this regard, the November 2011 VA examiner noted that the Veteran's OCD symptoms interfered with his daily functioning; specifically, the examiner noted the Veteran's report that if he mistyped a sentence, he had to erase his work and start over again.  However, the evidence also shows that as of January 2016, the Veteran was still employed as a government contractor and worked from home.  Moreover, during the most recent March 2016 VA examination, the Veteran stated that he began working a second job selling ammunition on-line and at gun shows.  

The evidence further demonstrates the Veteran's report of experiencing social isolation, as well as poor communication with his wife.  However, the record also shows the Veteran had been married to his wife for more than 24 years, and they participated in couples counseling and remained together.

Overall, for the rating period since November 23, 2011, the evidence demonstrates the Veteran has maintained his appearance, as he was well-groomed; made good eye contact; was oriented in all spheres with logical, coherent, and spontaneous thought; and he consistently denied homicidal and suicidal ideation, as well as hallucinations and delusions.  Thus, the Veteran's service-connected psychiatric disorder is not manifested by symptomatology that results in total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place, as required for a 100 percent evaluation, the next higher evaluation under Diagnostic Code 9411.

Finally, regarding the Veteran's GAF score for the period since November 23, 2011, the Board notes the most recent score reported as 50 on the November 2011 VA examination.  As indicated above, a GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  While the Board acknowledges the Veteran's GAF score of 50 on the November 2011 VA examination report, the Veteran's overall disability picture shows that he is moderately impaired, some impairment of memory, difficulty in social and occupational functions, as he has indicated that he has remained married for more than two decades and experienced some difficulty at work when communicating with superiors. 

Moreover, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

In light of these circumstances, the Board concludes that an initial evaluation in excess of 70 percent since November 23, 2011, is not warranted. 

Consideration has been given to assigning a staged rating; however, at no time during the periods in question has the disability warranted more than a 50 percent evaluation prior to November 23, 2011, or more than a 70 percent evaluation since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Anal Fissure Status Post Right Lateral Internal Sphincterotomy

The Veteran's anal fissure disability has been evaluated as noncompensable 
prior to May 15, 2015, and 30 percent disabling thereafter under 38 C.F.R. § 4.114, Diagnostic Code 7332.

Under Diagnostic Code 7332, rectum and anus, impairment of sphincter control warrants a noncompensable evaluation for healed or slight, without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent evaluation is warranted when there is occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A maximum 100 percent evaluation is warranted for complete loss of sphincter control.  Id.  

Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veteran's case, and so are not appropriate to rate the Veteran's disability.  38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7333, 7334, 7336-7340 (2016).  The Veteran's primary complaint involves his difficulty with leakage.  This complaint is specifically contemplated by Diagnostic Code 7332; therefore, such  Code is the most appropriate diagnostic code under which to rate the Veteran's anal fissure disability.

In March 2009, the Veteran underwent a VA general examination.  At that time, the Veteran reported that an anal fissure was diagnosed in 2001.  He reported that he had normal sphincter control, and no leakage, bleeding, or hemorrhoids.  The Veteran further stated that he did not wear a pad for unexpected bowel movements.  He noted that he experienced constant itching and discomfort in the area of the anal fissure, and used creams on a daily basis that resulted in some relief.  The Veteran also reported that he ate a high fiber diet to keep his stools soft, as well as took Docusate as needed.  On examination, the examiner noted an external anal fissure without active bleeding.  The diagnosis was anal fissure.   

A November 9, 2009, private surgical report shows that the Veteran underwent a rigid proctosigmoidoscopy and right lateral internal sphincterotomy due to his anal fissure.   The physician noted that the indication for the procedure was a posterior midline anal deformity associated with pain, itching, bleeding, and malodorous drainage.  The operative findings revealed a chronic posterior midline anal fissure and enlarged hemorrhoids.  There was chronic perianal dermatitis.   

In the April 2010 Notice of Disagreement, the Veteran's attorney noted that the evaluation for the Veteran's service-connected anal fissure should be given a compensable rating, as the November 2009 report shows an anal deformity with itching, pain, bleeding, and malodorous draining.  

In a March 2011 statement, the Veteran's attorney indicated that the March 2009 VA examiner did not examine the Veteran's anal fissure.  He further stated that the Veteran had a loss of sphincter control and involuntary bowel movements.  The Veteran's attorney requested an anal examination of the Veteran, as these symptoms were not observed during the March 2009 VA examination.    

A May 2015 private treatment record demonstrates that the Veteran underwent colorectal surgery in 2009 that resulted in pain relief, but developed into intermittent drainage with a persistent foul smell.  The examiner noted that the Veteran had frequent soiling of his underwear.  Examination of the anus revealed a complex post-operative anal fissure status post sphincterotomy with an external opening at 2 centimeters lateral to anal verge at the 5 o'clock position.  There was no evidence of anal pilonidal cyst, anal fissure, internal hemorrhoids, or external hemorrhoids.  Sphincter tone was normal.  Examination of the rectum did not demonstrate bloody rectal discharge, mass, or visible blood in the stool.  The diagnosis was fistula post-operative from sphincterotomy.  

In February 2016, the Veteran underwent a VA rectum and anus examination and an intestinal surgery examination.  At that time, the Veteran reported that his anal fissure began in 2001, and he underwent a sphincterotomy in 2009.  He further stated that as a result, he lost some bowel control.  The Veteran noted that he continuously took medication, namely cream, to treat the symptoms.  He also stated that every other night he had some type of leakage in his underwear.   

On examination, the examiner noted asymptomatic moderate external hemorrhoids.  The anal/perianal fistula demonstrated constant slight leakage, leakage that necessitated wearing a pad, and occasional involuntary bowel movements.  The diagnoses were internal or external hemorrhoids (asymptomatic) and anal fissure resolved status post right lateral internal sphincterotomy and residual bowel scar. 

Upon review of the evidence of record, the Board finds that as of November 9, 2009, the Veteran is entitled to a 30 percent initial evaluation for his service-connected anal fissure under 38 C.F.R. § 4.114, Diagnostic Code 7332.  As above, such surgery that occurred on November 9, 2009 resulted in drainage, a persistent foul smell, occasional involuntary bowel movements, and constant slight leakage that necessitated wearing a pad.  While the medical evidence does not demonstrate all of these symptoms until 2015 and 2016, the Veteran has consistently reported these symptoms since the aforementioned surgery, and the record clearly reflects these reports.  

Prior to November 9, 2009, the service-connected anal fissure warrants a noncompensable evaluation, as the evidence shows the Veteran reported that he had normal sphincter control and no leakage, bleeding, or hemorrhoids.  The evidence also demonstrates that the Veteran indicated that he did not wear a pad for bowel movements.  While the Veteran noted that he experienced constant itching and discomfort in the area of the anal fissure, and used creams on a daily basis, such symptoms do not warrant a compensable rating.  

Consideration has been given to assigning an evaluation in excess of 30 percent for the period since November 9, 2009.  However, there is no evidence of record indicating that the impairment for this period more nearly approximated excessive leakage and fairly frequent involuntary bowel movements.  In this regard, the Board specifically notes that the Veteran's private physician during the May 2015 evaluation found normal sphincter tone, and the February 2016 VA examiner found 
occasional involuntary bowel movements.  Moreover, during the February 2016 VA examination, the Veteran reported that he lost some bowel control.  Therefore, a higher 60 percent evaluation is not warranted under Diagnostic Code 7332.  

Consideration has also been given to assigning a disability rating under an alternative gastrointestinal Diagnostic Code.  However, the Board notes that the Veteran's predominant symptom of his anal fissure is impairment of the sphincter and the anorectal muscle, with leakage and involuntary bowel movements, symptoms which are adequately contemplated by Diagnostic Code 7332.  Therefore, the assignment of a disability rating under another diagnostic code would not be appropriate at this time.  38 C.F.R. § 4.114.    

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

For these reasons, the Board finds that as of November 9, 2009, an initial evaluation of 30 percent for the service-connected anal fissure is warranted.  The Board concludes that an initial evaluation in excess of 30 percent since November 9, 2009, is not warranted. 
Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating prior to November 9, 2009, or more than a 30 percent initial evaluation on or after November 9, 2009.  See Hart, 21 Vet. App. at 505.

C.  Lumbar Spine Degenerative Disc Disease

The Veteran's lumbar spine disability, degenerative disc disease, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.    
There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2016).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In March 2009, the Veteran underwent a VA general examination, during which he reported chronic aching low back pain.  He denied any radiating pain.  The Veteran stated that he experienced flare-ups approximately once per year, noting that the last one was in August 2008.  The Veteran stated that when a flare occurs, it lasts for two to three weeks and he does not have any motion.  He also stated that improvement only occurs with lumbar injections and rest.  The Veteran denied any weakness, numbness, bladder or bowel complaints, or erectile dysfunction.  On occasion, the Veteran stated that he used a cain and/or back brace.  He reported that he could walk about one mile without pain, as well as stand for approximately 15 minutes before his back began to hurt.  The Veteran reported that his low back disability did not affect his activities of daily living, however, noted that his recreational activities were moderately curtailed because he was no longer able to bend or run in a meaningful way as needed when playing basketball or golf.  The Veteran reported that he was currently employed as a defense contractor.  

Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 70 degrees with pain at 70 degrees; extension to 10 degrees with pain at 10 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  Combined range of motion of the lumbar spine was 160 degrees.  There was no change in the Veteran's range of motion due to weakness, fatigue, lack of endurance, or incoordination.  There was normal curvature and no evidence of muscle spasm.  There was evidence of tenderness.  Neurological examination revealed a slight decreased sensation to pinprick of the left lower extremity, but such finding did not suggest radiculopathy.  Straight leg examination was negative.  Reflexes of the lower extremities revealed +3 knee reflexes and +2 ankle reflexes, bilaterally.  There was no evidence of muscle atrophy.  Rectal examination resulted in normal sensation, tone, volitional control, and reflexes.  A Magnetic resonance image (MRI) of the lumbar spine revealed L4-5 disc bulge and degenerative joint disease.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  

An MRI of the lumbar spine dated in May 2012 demonstrated lower lumbar spondylosis and degenerative disc disease, including right foramina disc protrusion at L4-L5 and a shallow broad based left Para central disc protrusion at L5-S.

In February 2016, the Veteran underwent a VA general examination, during which he reported flare-ups every month for four to five days that required him to stop and rest.  He further reported that he was constantly aware of his back.  

Physical examination revealed the following range of motion of the thoracolumbar spine:  forward flexion to 90 degrees; extension to 20 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  Combined range of motion of the lumbar spine was 210 degrees.  The examiner noted that range of motion of the lumbar spine was abnormal, but did not contribute to functional loss.  There was evidence of pain on weight-bearing, pain on palpation of joints, and pain during range of motion testing.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  There was no evidence of muscle spasm.  There was evidence of guarding, but it did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was a 5/5.  Reflex examination of the knee revealed +1, bilaterally, and of the ankle 0, bilaterally.  Sensory examination was normal.  Straight leg raising test was negative.  There was no evidence of ankyloses of the lumbar spine.  There was evidence of left lower radiculopathy; specifically, mild sciatic nerve root involvement.  There was no other neurological abnormality or findings related to the thoracolumbar spine, to include the bowel and bladder.  There was evidence of IVDS.  The examiner found that the Veteran did not have an episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  X-rays of the lumbar spine document arthritis.  The examiner diagnosed degenerative arthritis of the spine. 

There is no additional evidence showing limitation of motion or other symptoms related to the Veteran's lumbar spine disability.

The above evidence, to include VA examination reports and the private MRI report, show the Veteran's forward flexion has been limited to a range of 70-90 degrees throughout the period under appeal, and his combined range of motion has been reduced to no less than 160 degrees.  In addition, there is no evidence of record of additional limitation of range of motion or functional impairment upon repetitive motion testing.  There is no evidence of ankylosis, such that a 50 or 100 percent evaluation would be warranted.  The evidence does not show that Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  Although the Veteran has exhibited guarding and localized tenderness, the evidence does not show these manifestations have ever been so severe as to result in an abnormal gait or spinal contour.  Therefore, neither a 40 nor 20 percent evaluation is warranted.
Additionally, while the Veteran has been diagnosed with IVDS, he has not experienced incapacitating episodes requiring prescribed bed rest and treatment by a physician.  As such, a higher evaluation is not warranted under Diagnostic Code 5243.  Moreover, while the Board recognizes that the Veteran has reported radiating pain in his left lower extremity, he has been granted a separate rating for that disability, and as noted above that rating is not at issue in this appeal.  Finally, the Veteran does not report, nor does the evidence demonstrate any additional neurological manifestations associated with the service-connected lumbar spine disability.  

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

For these reasons, the Board finds that an initial evaluation in excess of 10 percent for the service-connected lumbar degenerative disc disease is not warranted.  

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent evaluation.  See Hart, 21 Vet. App. at 505.





D.  Ulnar Neuropathy of the Left Upper Extremity

The Veteran's ulnar neuropathy of the left upper extremity disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516, paralysis of the ulnar nerve.  The Board notes that the Veteran's scars located on his left wrist and elbow are service-connected in a grouping of scars, to include the right shoulder, left thoracic area, and chest pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  During the pendency of this claim, the Veteran's evaluation for his multiple scars increased from 10 percent to 30 percent disabling, effective April 26, 2010.  See October 2012 rating decision.  The Veteran did not disagree with that decision, and it is not before the Board.  As such, the Veteran's left upper extremity scars will not be addressed in this decision.   

Under Diagnostic Code 8516, mild incomplete paralysis of the ulnar nerve of the minor upper extremity is evaluated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Moderate incomplete paralysis of the ulnar nerve of the minor upper extremity is evaluated as 20 percent disabling.  Id.  Severe incomplete paralysis of the minor ulnar nerve is evaluated as 30 percent disabling.  Id.  Complete paralysis of the minor ulnar nerve; the "the griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened is evaluated as 50 percent disabling.  Id.  

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.'  See 38 C.F.R. 
§ 4.6.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  The VA examinations in this case confirm that the Veteran is right hand dominant.

In March 2009, the Veteran underwent a VA general examination.  At that time, the Veteran reported that he underwent multiple surgeries during active service for ulnar nerve disorder of the left upper extremity.  He stated that he currently experienced numbness, tingling, and chronic pain of his left upper extremity to the tips of his fingers.  The Veteran also reported that his lost approximately 50 percent of his strength to grip, as well as decreased strength.  

Physical examination revealed no loss of muscle mass.  Strength was 3+/5 in the innervation of the ulnar nerve.  Deep tendon reflexes were absent.  Range of motion of the elbow was normal with full extension and flexion and there was no evidence of pain.  The diagnosis was ulnar neuropathy of the left upper extremity. 

In February 2016, the Veteran underwent a VA peripheral nerves examination.  At that time, the Veteran reported that he continued to experience numbness in his left fourth and fifth fingers.  He further reported that his hand got stuck sometimes, although he tried to strength his left hand with exercise.  The examiner noted that the Veteran was right-hand dominant.  The Veteran denied constant left upper extremity pain; however, he reported that he experienced moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness.  Regarding the non-service connected right upper extremity ulnar nerve, the Veteran denied constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.

Examination of the left upper extremity was negative for any muscle atrophy.  Muscle strength testing of the left and right elbow flexion was 5/5 bilaterally; elbow extension was 5/5 bilaterally; wrist flexion was 4/5 on the left and 5/5 on the right; wrist extension was 4/5 on the left and 5/5 on the right; grip was 4/4 on the left and 5/5 on the right; and pinch of thumb to index finger was 5/5 bilaterally.  Reflex examination of the deep tendon reflexes revealed biceps 2+ bilaterally; triceps 2+ bilaterally; and brachioradialis 2+ bilaterally.  Sensory examination of the shoulder was normal bilaterally; inner/outer forearm C6/T1 was decreased on the left and normal on the right; and hand and fingers C6-8 was decreased on the left and normal on the right.  There was no evidence of trophic changes attributable to peripheral neuropathy.  The Veteran's gait was normal.  The radial nerve was normal bilaterally.  The medial nerve was normal bilaterally.  The ulnar nerve demonstrated moderate incomplete paralysis on the left and was normal on the right.  The musculocutaneous never was normal bilaterally.  The circumflex nerve was normal bilaterally.  The long thoracic nerve was normal bilaterally.  The upper radicular group (5th and 6th cervicals) was normal bilaterally.   The middle range radicular group was normal bilaterally.  The lower radicular group was normal bilaterally.  The diagnosis was left ulnar neuropathy status post left ulnar transposition.

Based on the evidence, the Board concluded that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected left upper extremity ulnar neuropathy disability.  The evidence does not show more than moderate to severe incomplete paralysis of the left ulnar nerve at any time throughout the appeal period.  Although the Veteran reported considerable functional limitations, to include pain and numbness, on VA examinations, strength was consistently normal to mildly impaired, reflex examinations show moderate to severe symptoms, and most recently normal findings, and sensory examination was indicative of mild to moderate impairment.  The March 2009 examination demonstrates normal range of motion of the elbow without evidence of pain.  Moreover, both the March 2009 and February 2016 examinations demonstrate normal muscle mass and are negative for any atrophy.  

The Board has also considered the contention raised by the Veteran's representative in his April 2010 and March 2011 submissions, of whether a rating should be assigned under the diagnostic codes for a radicular group.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  The February 2016 VA examiner specifically noted that the upper, middle, and lower radicular groups were found to be normal bilaterally.  The Board therefore finds that in the absence of clinically observed impairment of a radicular group, there is no basis for assigning a rating under these diagnostic codes.  The Board also may not assign a rating under these or any other diagnostic codes, as the Veteran's disability diagnosis, left upper extremity peripheral neuropathy caused by incomplete paralysis of the ulnar nerve, is specifically listed in the Rating Schedule.  The Court has held that "[a]n analogous rating ... may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5. Vet. App. 127, 134 (1993); see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2016) ("when a condition is specifically listed in the Schedule, it may not be rated by analogy").  The Veteran's particular impairment is specifically listed, and the extent of his symptoms does not exceed the symptomatology used to evaluate ulnar nerve impairment.

The Board recognizes that a higher rating is warranted with a showing of complete paralysis of the relevant peripheral nerve; however, the evidence of record does not show that the Veteran has experienced complete paralysis of the ulnar nerve in this case at any time during the pendency of this claim.  The February 2016 VA examiner specifically described the manifestations of the Veteran's neurological impairment as indicative of moderate incomplete paralysis of the ulnar nerve on the left.  There are no findings of impairment that more nearly approximates complete paralysis of the left upper extremity ulnar nerve at any time during the pendency of the claim.  

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

For these reasons, the Board finds that an initial evaluation in excess of 30 percent for the service-connected ulnar neuropathy of the left upper extremity is not warranted.  

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent evaluation.  See Hart, 21 Vet. App. at 505.

IV.  Additional Considerations 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  Id.  Rather, the manifestations of the Veteran's service-connected psychiatric disorder, anal fissure, lumbar spine, and left upper extremity ulnar neuropathy disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address social impairment, anxiety, obsessive compulsive behaviors, and sleep impairment; itching, constant slight leakage, and occasional involuntary bowel movements that necessitate wearing of a pad; lumbar pain, limited forward flexion, lumbar degenerative disc disease, and guarding; and incomplete paralysis of the left upper ulnar nerve, to include pain and numbness.  
There is no unusual clinical picture presented, nor is there any other factor which takes each of the aforementioned disabilities, respectively, outside the usual rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary.  Id.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, however, there is no indication that that the service-connected disability or disabilities herein evaluated have actually or effectively rendered the Veteran unemployable at any pertinent point.  Again in this regard, the record established that the Veteran has been working throughout the pendency of this claim as a government defense contractor from home.  Although during the November 2011 VA psychiatric examination, the Veteran reported that he engaged in poor communication with superiors and feared he would be fired, the record reflects that as of January 2016, he remained employed as a government contractor.  Moreover, during the most recent March 2016 VA examination, the Veteran stated that he began a second job (self-employed) selling ammunition on-line and at gun shows.  Under these circumstances, the Board finds that a claim for TDIU has not been raised as a component of the matters herein decided, and need not be addressed.


In sum, the Board finds that while an initial evaluation of 50 percent for generalized anxiety disorder with OCD and depressive disorder under Diagnostic Code 9400 is warranted for the period prior to November 23, 2011, and an initial evaluation of 30 percent for anal fissure status post right lateral internal sphincterotomy under Diagnostic Code 7332 is warranted for the period since November 9, 2009, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for generalized anxiety disorder with OCD and depressive disorder under Diagnostic Code 9400 for the period since November 23, 2011; an initial compensable evaluation for anal fissure status post right lateral internal sphincterotomy under Diagnostic Code 7332 for the period prior to November 9, 2009; an initial evaluation in excess of 10 percent for lumbar degenerative disc disease under Diagnostic Code 5242; and an initial evaluation in excess of 30 percent for ulnar neuropathy of the left upper extremity under Diagnostic Code 7332.  Therefore, the benefit of the doubt doctrine is not applicable with respect to any claims in this regard, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.


ORDER

Entitlement to an initial disability evaluation of 50 percent, but no higher, for generalized anxiety disorder with OCD and depressive disorder for the period prior to November 23, 2011, is granted. 

Entitlement to an initial disability evaluation in excess of 70 percent for generalized anxiety disorder with OCD and depressive disorder for the period since November 23, 2011, is denied.

Entitlement to an initial compensable disability evaluation for anal fissure status post right lateral internal sphincterotomy for the period prior to November 9, 2009, is denied. 

Entitlement to an initial disability evaluation of 30 percent, but no higher, for anal fissure status post right lateral internal sphincterotomy, for the period since November 9, 2009, is granted.

Entitlement to an initial disability evaluation in excess of 10 percent for lumbar degenerative disc disease is denied. 

Entitlement to an initial disability evaluation in excess of 30 percent for ulnar neuropathy of the left upper extremity is denied. 


REMAND

Regarding the increased rating claim for the service-connected bilateral plantar fasciitis disability, the evidence of record reveals bilateral plantar fasciitis with degenerative arthritis, bilateral calcaneal spurs, and bilateral degenerative joint disease of the first metatarsophalangeal joint.  With respect to the bilateral calcaneal spurs, as well as the bilateral degenerative joint disease of the first metatarsophalangeal joint, the Board finds that a VA examination is necessary in order to distinguish any symptoms of bilateral calcaneal spurs and bilateral degenerative joint disease of the first metatarsophalangeal joint from those that are associated with the service-connected bilateral plantar fasciitis disability.  38 C.F.R. § 4.72, Diagnostic Code 5284 (2016).  

With respect to the increased rating claims for the service-connected right and left ankle disabilities, the Board notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  
The Veteran was most recently afforded an examination to determine the degree of severity of his right and left ankle disabilities in March 2016.  The examiner indicated that the Veteran had active motion of the right ankle from 0 to 10 degrees dorsiflexion and from 0 to 35 degrees plantar flexion, and active motion of the left ankle from 0 to 10 degrees dorsiflexion and from 0 to 35 degrees plantar flexion.  The examiner did not perform all of the required range of motion testing or explain why the testing was not completed.  There was no testing of the range of motion for neither passive motion nor weight-bearing/non weight-bearing.  Therefore, the examination report is not adequate for rating purposes, and the claim must be remanded for an adequate VA examination.  Further, a March 2017 private record demonstrates the Veteran underwent left ankle surgery due to instability, which resulted in the surgical placement of an internal brace.  Thus, a contemporaneous examination is also warranted to ensure that the record reflects the current severity of the Veteran's service-connected left ankle disability.    

In addition, subsequent to the aforementioned examination, the Veteran submitted a private treatment record dated in January 2017, to include an MRI of the right ankle.  This record demonstrates the Veteran's complaints of right ankle and plantar mid-foot pain.  The impression was partial thickness tears of the peroneus brevis and peroneus longus tendons with peroneal tenosynovitis, medial tenosynovitis, possible tear of the anterior talofibular ligament, possible tear of the calcaneofibular ligament, and a possible tear of the deltoid ligament.  The VA examiner must attempt to distinguish which, if any of these diagnoses and symptoms is associated with the service-connected plantar fasciitis and/or the service-connected right ankle disability.  

Regarding the increased rating claim for the service-connected esophageal diverticulotomy with gastroesophageal reflux disease and fundoplication, the Board 
notes that the Veteran reported that he underwent another surgery in February 2013 to repair of adhesions, hiatus, and a redo of the fundoplication, as the initial surgery five years earlier was not successful.  As these records are specifically relevant to rate the issue on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1).
Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims, to include private surgical records showing repair of adhesions, hiatus, and a redo of the Veteran's fundoplication, dated in February 2013.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran and his representative so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected bilateral plantar fasciitis disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.
 
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

The examiner must specify all symptoms of the feet that are present and the result of the service-connected bilateral plantar fasciitis disability.  The examiner must also specify all symptoms of the feet that are present and the result of bilateral calcaneal spurs and/or bilateral degenerative joint disease of the first metatarsophalangeal joint.  If the examiner is unable to distinguish the symptoms between these three disabilities, it must be so stated.

3.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right and left ankle disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

The examiner must comment on the January 2017 private MRI of the right ankle that demonstrates the following findings:  partial thickness tears of the peroneus brevis and peroneus longus tendons with peroneal tenosynovitis, medial tenosynovitis, possible tear of the anterior talofibular ligament, possible tear of the calcaneofibular ligament, and a possible tear of the deltoid ligament.  Specifically, the examiner must distinguish which, if any of these diagnoses and symptoms are associated with the service-connected plantar fasciitis and/or the service-connected right ankle disability.  The examiner must also comment on the March 2017 private surgical report that shows the Veteran underwent left ankle surgery due to instability and for placement of an internal brace for stabilization.    

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any additional development deemed necessary.  If any opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case, and identify any additional evidence, if any, that would allow for a more definitive opinion.  

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


